
	
		I
		111th CONGRESS
		1st Session
		H. R. 113
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for audits of programs, projects, and
		  activities funded through earmarks.
	
	
		1.Accountability for
			 expenditure of congressional earmarks
			(a)Government
			 Accountability Office audits of earmark funded programs, projects, and
			 activitiesSection 3523 of such title is amended by adding at the
			 end the following:
				
					(d)(1)For programs, projects,
				and activities carried out during fiscal year 2010 and any fiscal year
				thereafter, the Comptroller General shall develop and implement a systematic
				process to—
							(A)review audits of programs, projects,
				and activities funded through earmarks and submitted to the Comptroller General
				under section 3521(j) and section 9105(d); and
							(B)annually conduct such number of audits of
				programs, projects, and activities funded through earmarks (as defined in
				section 3521(j)) as the Comptroller General determines to be
				appropriate.
							(2)Not later than March 31 of fiscal
				year 2011 and each fiscal year thereafter, the Comptroller General shall submit
				to Congress a report containing, for programs, projects, or activities
				conducted during the previous fiscal year under
				paragraph (1), the results of—
							(A)audits submitted to the Comptroller
				General under section 3521(j) and under section 9105(d);
							(B)reviews of audits by the Comptroller
				General under paragraph (1)(A); and
							(C)audits the Comptroller General
				conducts under paragraph
				(1)(B).
							.
			(b)Agency reports
			 on earmark funded programs, projects, and activitiesSection 3521 of title 31, United States
			 Code, is amended by adding at the end the following:
				
					(j)(1)If an agency conducts an audit of any
				program, project, or activity that is administered by the agency and is funded
				through an earmark, the agency shall, at the time a person submits a report
				under subsection (f) concerning the audited financial statement for the
				accounts associated with such program, project, or activity, submit to the
				Comptroller General of the United States the results of the audit.
						(2)If an auditor submits to an agency, under
				section 7502(k), the results of audit of any program, project, or activity
				funded through an earmark, the agency shall, at the time described in
				paragraph (1), submit such results to the
				Comptroller General.
						(3)For purposes of this subsection, the term
				funded through an earmark means that the program, project, or
				activity is included on—
							(A)a list of congressional
				earmarks generated under the Rules of the House of
				Representatives;
							(B)a list of congressionally
				directed spending generated under the Standing Rules of the Senate;
				or
							(C)on both such
				lists.
							.
				
			(c)Non-federal
			 entity reports on earmark funded programs, projects, and
			 activitiesSection 7502 of such title is amended by adding at the
			 end the following:
				
					(k)If a non-Federal entity described in
				subsection (a)(1)(A) has an audit made of any program, project, or activity
				that is administered by the entity and is funded through an earmark (as defined
				in section 3521(j)), the auditor of such program, project, or activity shall,
				not later than the date set by the Director, submit to the agency with
				jurisdiction over such program, project, or activity the results of the
				audit.
					.
				
			(d)Government
			 corporation reports on earmark funded programs, projects, and
			 activitiesSection 9105 of such title is amended by adding at the
			 end the following:
				
					(d)If the Inspector General of a Government
				corporation or an independent external auditor described in subsection (a)(1)
				conducts an audit of any program, project, or activity that is administered by
				the corporation and is funded through an earmark (as defined in section
				3521(j)), such Inspector General or auditor shall, upon completion of the
				audit, submit the results of the audit to the Comptroller General of the United
				States.
					.
			
